Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0000353
                                                      13-APR-2012
                                                      03:55 PM



                        NO. SCPW-12-0000353


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                     DAVID VELEZ, Petitioner,


                                vs.


      THE HONORABLE MELVIN H. FUJINO, JUDGE OF THE DISTRICT

        COURT OF THE THIRD CIRCUIT, STATE OF HAWAI'I; and

            THE BANK OF NEW YORK MELLON, Respondents.



                        ORIGINAL PROCEEDING

                     (CIVIL NO. 3RC-11-1-208H)


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


           Upon consideration of petitioner David Velez's petition

for a writ of mandamus and the papers in support, it appears that

the matters raised at the February 23, 2012 hearing on

petitioner's motion to dismiss, including the respondent judge's

refusal to take judicial notice of documents, are reviewable on

appeal from the judgment for damages entered in Civil No. 3RC 11­

1-208H.   See Ciesla v. Reddish, 78 Hawai'i 18, 889 P.2d 702

(1995).   Petitioner can obtain appellate review of the judicial

notice matter by appealing from the judgment for damages and

seeking a stay of the eviction pending appeal pursuant to HRAP

Rule 8.   Therefore, petitioner is not entitled to mandamus
relief.   See Kema v. Gaddis, 91 Hawai'i 200, 204, 982 P.2d 334,

338 (1999) (A writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action.   Such writs are not intended to supersede the legal

discretionary authority of the lower courts, nor are they

intended to serve as legal remedies in lieu of normal appellate

procedures).   Accordingly,

           IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied.


           DATED:   Honolulu, Hawai'i, April 13, 2012.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ James E. Duffy, Jr.

                                /s/ Sabrina S. McKenna




                                  2